                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    ANTONIO GARCIA, et al.,                              Case No. 17-cv-00123-JST
                                                         Plaintiffs,
                                   8
                                                                                             ORDER GRANTING STIPULATED
                                                  v.                                         REQUEST IN PART
                                   9

                                  10    TESORO REFINING & MARKETING                          Re: ECF No. 87
                                        COMPANY LLC, et al.,
                                  11                     Defendants.
                                  12
Northern District of California
 United States District Court




                                  13             The Court, having considered the Parties’ Stipulation for Leave to File a First Amended

                                  14   Consolidated Class Action Complaint (“Stipulation”), and finding good cause appearing, hereby

                                  15   ORDERS that:

                                  16             1. Plaintiffs are granted leave to file a First Amended Consolidated Class Action

                                  17   Complaint in the form attached as Exhibit 1 to the Stipulation.

                                  18             2. The First Amended Consolidated Class Action Complaint must be filed as a separate

                                  19   docket entry no later than May 8, 2019. It will be deemed served upon filing on the Court’s

                                  20   docket.

                                  21             3. Defendants’ obligation to file an answer to the First Amended Consolidated Class

                                  22   Action Complaint is stayed pending the Preliminary Approval hearing and Final Fairness/Final

                                  23   Approval Hearing, and will be mooted by Final Approval of this Agreement and entry of the Final

                                  24   Approval Order.

                                  25             IT IS SO ORDERED.

                                  26   Dated: May 7, 2019
                                                                                         ______________________________________
                                  27
                                                                                                       JON S. TIGAR
                                  28                                                             United States District Judge
